 MAGEE CARPET COMPANY39The Magee Carpet Company and Alan R. Howe, At-torney for TextileWorkers Alliance,Affiliatedwith the TextileWorkers Union of America,AFL-CIO. Case 4-CA-4062November 1, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSOn May 31, 1967, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged in cer-tain other alleged unfair labor practices. Thereafter,the General Counsel and Respondent filed excep-tions to the Trial Examiner's Decision with sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,[ conclusions, and recommenda-tions of the Trial Examiner, except as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board,adopts as its Order the Recom-mended Orderof the TrialExaminer and hereby or-ders that the Respondent, The MageeCarpet Com-pany,Bloomsburg,Pennsylvania,itsofficers,agents, successors,and assigns,shall take the ac-tion set forthin the TrialExaminer'sRecom-mended Order,as herein modified:1.Substitute for paragraph1(b) of the Trial Ex-aminer's Recommended Order the following:"(b)Threatening or discriminating against em-ployees in any manner including threat of suspen-sion or discharge if they join or assist the TextileWorkers Union of America,AFL-CIO;offering topay employees as inducement for withdrawal fromthatUnion;interrogating employees in a coercivemanner concerning their union activities;promul-gating,maintaining, or enforcing either (1) a ruleagainst union solicitation on company property dur-ing nonworking time, or (2) a rule against union sol-icitation while permitting other types of solicitationduring working time where a purpose thereof is tointerfere with union organization."2.Add the following to paragraph 2(a) of theRecommended Order: "Notify Kenneth Martz, ifpresently serving in the Armed Forces of theUnited States, of his right to full reinstatement,upon application, in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces."3.Delete from paragraph 2(e) of the Trial Ex-aminer's Recommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided...."4.Delete the second indented paragraph of theAppendix and add the following:WE WILL NOT threaten or discriminateagainst our employees in any manner includingthreat of suspension or discharge if they join orassist the Textile Workers Union of America,AFL-CIO; offer to pay employees anything asan inducement for withdrawal from that Union;interrogateour employees in a coercivemanner concerning their union activities; orpromulgate,maintain in effect, enforce, orapply either (1) a rule against union solicitationon company property during nonworking time,or (2) a rule againstunionsolicitationwhilepermitting other types of solicitation duringworking time where a purpose thereof is to in-terfere with union organization.'Respondent has excepted to certain of the Trial Examiner's credibilityfindingsAs the clear preponderance of the relevant evidence does notpersuade us that the Trial Examiner's resolution of credibility issues was'incorrect, we find insufficient basis for disturbing his credibility findingsStandard Dry Wall Products, Inc,91NLRB 544, enfd 188 F 2d 362(C A 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held at Bloomsburg,Pennsylvania, from December 13 through 20, 1966, andon February 13, 1967, on complaint of the GeneralCounsel against The Magee Carpet Company, hereincalled the Respondent or the Company The originalcharge in the case was filed on August 8, 1966, and thecomplaint issued on November 10, 1966. The issueslitigated arewhether the Respondent violated Section8(a)(1) and (3) of the statute. After the close of the hear-ing briefs were filed by the General Counsel and theRespondent168 NLRB No. 11 40DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record, and from my observation of thewitnesses, I make the following:'FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTThe Magee Carpet Company, a Pennsylvania corpora-tion, is engaged in the manufacture and sale of carpets,with its principal place of business in Bloomsburg,Pennsylvania. During the past 12-month period it shippedmerchandise valued in excess of $1 million to customerslocated outside the Commonwealth of Pennsylvania. Ifind that the Respondent is engaged in commerce withinthe meaning of the Act and that it will effectuate the poli-cies of the Act to exercise jurisdiction herein.11.THE LABOR ORGANIZATION INVOLVEDTextile WorkersUnionof America, AFL-CIO, hereincalled the Charging Union,or theTextile Workers, or theCIO, is alabor organization within the meaning of Sec-tion 2(5) off the Act.2device used to further the attempt to bring the TextileWorkers into the plant.The essential allegations of the complaint are that ineach of these 10 situations the Respondent deprived theemployees of work because of their pro-Textile Workersactivities, and to put a stop to the entire affiliation move-ment, all in violation of Section 8(a)(3) of the Act. Thereare other detailed charges of unlawfully coercive state-ments and acts in contravention of Section 8(a)(1). Thebroad thrust of the complaint as a whole is against whatis said to be a pervasive, unrelenting, and fear-inducingprogram of the Company aimed at eliminating any vestigeof hope among its employees for collective bargaining byany labor organization other than the Alliance. Theremedy sought is to free the employees to exercise theirstatutory rights to Join any union of their choice.For the most part the defense assertion is that, exceptfor one or two instances, the disciplinary layoffs ordischarges were imposed as routine enforcement of a per-missible company rule against solicitation during workingtime. The Respondent denies the commission of any un-fair labor practices.Iii.THE UNFAIRLABORPRACTICESA. BackgroundFor many years a labor organization called TextileWorkers Alliance of The Magee Carpet Company, its ac-tivities and jurisdiction limited strictly to the employeesof this Company, has represented the employees in col-lective bargaining. There was an executive board, con-sisting of officers, and a group of committeemen, electedperiodically by the employees of the various departments.Regular meetings were held by this board and commit-teemen jointly, followed by meetings between the execu-tive board and management representatives, where mat-ters concerning working conditions of employees wereconsidered. The last contract between the Company andthis organization is dated December 1964, and extends toJuly 1967.In the fall of 1965 there developed among the officersof this independent Alliance and among rank-and-file em-ployees, a movement to associate the Alliance with someunion having a broader base, such as Textile Workers In-ternational. There was talk of "affiliation" or "merger"with an AFL-CIO group. With the employees divided insentiment on this question, the Company threw the fullweight of its influence against the desire of some to breakout of the single-company union concept. The campaignto establish the Textile Workers as the effective bargain-ing agent in replacement of the Alliance grew in intensityas the spring of 1966 came. In June the Companysuspended from work, or discharged, eight employeesand on August 4 and September I released or suspendedtwo more. Of this total, eight had been publicized mem-bers of the "Merger Committee," the organizational'On January 10, 1967, counsel forthe Respondentfiled a motion "ToRetakeTestimony of December 13, 1966,"on the groundsthat discre-pancies and omissions in the stenographic transcriptof testimony receivedthat daymade it unreliableNo opposition was filed by the other parties,and the motionwas grantedThe witnesses who had testified onDecember 13 appearedagain at a reopened hearing onFebruary 13,1967, and their testimony was fully received then Accordingly, the trans-criptmade of the December13 hearing is no longer apart of the recordhereinB.Organizational Activities; the Respondent's Attitudeand Reaction; Interference, Restraint, and CoercionSometime in September or October 1965, KennethMartz, an employee in the dye department, and an electedcommitteeman of the Alliance, invited an agent of theTextileWorkers to his home for assistance in theprocedures that could best change the bargaining agent.In consequence, at a subsequent meeting of the Alliancecommitteemen, Martz invited the others to sign a paperas indication of their willingness to constitute a "mergercommittee," a starting point to rally the employees to thecause; many did sign. There followed what Martz called"mass meetings" of employees, some in his home. Themerger group placed announcements in the local Blooms-burg newspap, inviting all to central meetings; one ap-peared shortly before February 27, 1966, and another be-foreMay 22. On each of the newspaper notices werelisted the 27 or 28 members of the merger committee. TheMay notice said that an AFL-CIO charter would bepresented.The Respondent's opposition was intense. Amongother things it placed large notices in the town newspaperurging its employees to refrain from joining the TextileWorkers, and to resist any attempt to move the Allianceinto a larger union. The tone of the appeal was extreme,degrading, and deriding the AFL-CIO, instilling fear ofeconomic suffering if the Alliance were replaced by anyaffiliated union, and generally supporting the entrenchedposition of the old independent. Top officers of the Com-pany, usually James Law, president, and Mr. Magee,board chairman, sent a number of personal letters to eachemployee at home. Again, the message was repeated that2The complaint alleges,and a witness testified, that among the em-ployees of the Respondent the Charging Union also designates itself asTextileWorkers Alliance,affiliated with the Textile Workers Union ofAmerica,AFL-CIO.The Respondent disputes the right of that Union soto designate itself in Bloomsburg, Pennsylvania The question thus raisedmore appropriately relates to an issue presented in a representationproceeding,and is in no sense material to the questions to be decided inthis case There is therefore no reason for that matter to be consideredhere further MAGEE CARPET COMPANY41association with the Textile Workers, or the CIO, inviteddanger.There was a concerted effort, led by members of themerger committee, to obtain signatures to membership orauthorization cards in favor of the Textile Workers. As aresult of these activities an election was arranged, to beconducted by the Honest Ballot Association, with theemployees voting on the question of merger with theAFL-CIO. About the same time officers or members ofthe Alliance also arranged for a merger vote to be held bythe same association. On April 11 an election was held atthe company plant and on April 17 an election was heldat a nearby union hall. At the union hall the vote was 578for affiliation and 71 against; at the company plant the thevote was 441 against affiliation and 141 in favor.'With the employees so evenly divided, the Respondentfileda Board petition requesting a Government-con-ducted election - Case 4-RM-553. In the course of thehearing on that petition, however, late in May, the Com-pany changed strategy, and instead asked that its ownpetition be dismissed, on the ground that the then still cur-rentcontract with the Alliance precluded any expressionof choice by the employees. Within a matter of days, earlyin June, began what appears to have been unprecedentedenforcement of a company rule, or policy, against solicita-tion, and a pattern of disciplinary action falling heavilyupon members of the merger committee.It is during this peak period of organizational activities,while members of the merger committee were obtainingsupporting membership signatures in favor of the TextileWorkers, that the Company's campaign literature to com-bat the program became most insidious. On June 4 a full-page newspaper notice appeared over the name of Com-pany President James Law, urging "loyal Magee CarpetCompany employees" not to sign AFL-CIO cardsbecause "your name on an AFL-CIO Union card is likesigning ablank check ... it can be very hard to get a cardback once it has your name on it." The notice contained,amongother things, the following statement:This matter is of course, one of concern to our Com-pany. It is also, however, a matter of serious concernto you and your family. Our sincere belief is that ifthisAFL-CIO Union were to get in here, it wouldnot work to your benefit but could work to your sen-ous harm!As the Board has found, this threat of harm to followadherence to a union the employees might choose, con-stituted unlawful coercion upon them.4 Particularly mustthe threat be deemed unlawful in this case in view of theunfair labor practices found below.5 I find that by thisprinted statement to its employees the Respondent vio-lated Section 8(a)(1) of the Act.Another full-page open letter, signed by Harry F.Magee, of the Company's executive board, appeared inthe June I1 newspaper. Magee announced he was going"to get into the fracas - and to comein swinging," andadded, among other things: "This CIO union, that is try-ing to get into our Company, has a record of strikes,beatings, threatening phone calls, dynamiting, shootings,etc." The notice also read: "Remember that labor dif-ficulties and labor strife have caused over 85% of the car-pet industry to move South. Your company is the lastremaining major carpetmill in theNorth. Do we want thisCIO Union to add our name to the casualty list9"A third newspaper statement repeated the dreadforebodings of what the TWUA-AFL-CIO could bring.It listed a number of carpet manufacturing companies oftheNorth which had closed or moved to the South"because of thisunion": "Thisunioncould be the majorreason for the Magee Carpet Company and other area in-dustries being added to the casualty list ... don't kill thegoose that laid the golden egg."Apace with the newspaper ads, Company PresidentLaw wrote a series of letters to the employees' homes, re-peatinginconsistentrefrain,castigationof theAFL-CIO, portentions of dire financial burden on theemployees, and relisting of the many companies drivenfrom their established locations to distant places, all withconsequent irreparable danger to those who worked. Oneof these letters, dated June 1, spoke of Textile Workersorganizers as "night riders." Two days later Ruel Hart-man, assistant supervisor in the cover and sample depart-ment, engaged several employees in conversation whilethey were working; these included Florence Wooleverand Leona Walters. During the conversation BeulahEvans and William Stellfox also joined in. There is a little,but not very consequential, conflict in the testimony as towhat was said. As Hartman first recalled, Walters"stopped" him and asked about the night riders' letter ofLaw. "I tried to explain to her about the letter and soforth and how I felt about it, and interpreted it ... I wentinto my explanation of my personal opinion of how to in-terpret the letter.... I felt what was meant by night riderswas a person affiliated with the CIO or some other or-ganization outside of the mill. If this is their job to havecards signed, normally if they are working during the dayshift would be the only time to have cards signed becausethey are not allowed to be signed during Mill workinghours."Later in his testimony Hartman was asked: "Q. Youwere stopped by Mrs. Walters? A. I stop to talk tothem." Again he said: "Either one of them stopped me orI stopped them ...." According to the foreman, Stellfoxdid not take part in the conversation, but Paul Hidley,whose machine was nearby, did approach and join in.As the group talked, it came to light that Walters andWoolever had signed a CIO card. At this point, as bothWoolever and Walters recalled, Hartman said: "If yousigned a card, you are no longer employed by Magee."The foreman did not contradict this. Walters and Wool-ever also testified that Hartman offered them $10 fortheir cards, saying: "I'll give you $10.00 if you hand meyour cards." Here the foreman's version is different inform but not in substance. "I made a bet with them that Iwould bet them ten dollars if they would get their cardback."There then followed a further variance in the stories,again not of great significance. The employees said Steil-3The election on company premises was a form of interrogation by theCompany CfBlue Flash Express, Inc,109 NLRB 591 The employeeswere invited by the personnel manager to participate via a notice postedover his and the Company's name throughout the plant The employeeswere released by department to facilitate their balloting. In the light of theoverwhelming evidence set out below of animosity towards the TextileWorkers bythe Respondent,no valid claim can be made in this case thatthe purpose was merely to ascertain the desires of the employees As thecomplaint does not allege this interrogation to have been unlawful, I makeno finding of unfair labor practices concerning itGreensboro Housing Mills,162 N LRB 12753CfJackson Co,160 NLRB 1781 42DECISIONSOF NATIONALLABOR RELATIONS BOARDfox passed by and offered to permit Hartman himself toselect these girls' cards from the many, with Hartmansaying he wanted it from the girls, and not from him. AsHartman told it, it was a few days later that Stellfox madehim the offer and he said his bet was not made with himbut with the women.In his final statement as a witnessHartman admitted that when he opened the subject ofpaying $10 for union cards, whatever the precise natureof his offer, none of the employees had voiced any desireto recall their union memberships or authorizations.With the record in its entirety clearly showing awidespread invitation to the employees to get back anycards they may have signed, with Hartman's admissionhe raised the subject of money inducement without anyemployee having indicated a change of heart, and on thebasis of the demeanor of the witnesses,Icredit the em-ployees against the foreman. I find that by telling the em-ployees who had signed Textile Workers cards they wereno longer employees of the Company, Hartman in effectthreatened them with discharge because of their union ac-tivities, andtherebycommitted an unfair labor practice inviolation of Section 8(a)(1) of the Act chargeable to theRespondent.There is also testimony proving coercive statementsand unlawful intimidation by Howard Swisher, whoworks in the cardroom of the spinning mill. The complaintalleges he was a supervisor as defined in the Act at thetime of the events. In its answer the Respondent admittedthis to be true, but at the hearing its counsel withdrew theadmission and contended Swisher had not become a su-pervisor until some time later.Leon Riggs, 30 years anemployee, testified Swisher was maintenance foreman inJune 1966 and that on the 6th "he asked me if I hadsigned the CIO card or if I wanted mine back or if I knewanybody else that might want their card back." Riggs an-swered this was none of the foreman's business. AlfredBudner,a finisher in the same department,also identifiedSwisher as a maintenance foreman. He said that on June8 Swisher spoke to him about 11 a.m., while the em-ployee was working, and asked if he had signed a CIOcard and did he know what he was signing.Budner said hehad signed.About 3 p.m. that afternoon,as he was goingout, Swisher also said,as Budner continued to relate,"that anybody signing a CIO card would be fired." DoyleShaffer, another finisher, testified that about May 8, be-fore he hadsigned aproached him while he was working and "wanted to knowif I wanted my CIO card or if I knew anybody that signeda CIO card and didn't know what they signed and wantedit back."Although still in the employ of the Respondent,,Swisher was not offered as a witness. I credit the'testimony of these employees. In support of its belatedcontention that Swisher was not then a supervisor, thereis the testimony of Myles Katerman, the mill superinten-dent and secretary of the Company. He said that in JuneSwisher wasa maintenancefixer, that he was then hourlypaid, and did not have the right to hire or discharge.Katerman also said that there are supervisors who arehourly paid, that fixers have always been excluded fromthe collective-bargaining agreement with the Alliance,that unlike all production and maintenance employeesthey need not be members of the Alliance and thatSwisher was not a member, that fixers attend supervisorymeetings,and that as a class they are authorized to issuereprimands.Katerman then explained that whether or notparticular fixers do issue reprimands depends upon the in-ternal rules of "certain" divisions. It is doubtful thatKaterman, apparently the highest operational chief of solarge a plant- with about 65 fixers -really knew whichindividual fixers fall in any special category. More signifi-cant, however, is his further statement that Swisher -even in June - did have the authority to "recommenddismissal or recommend disciplinary action." On thisrecord I am satisfied that Swisher-even before his recentpromotion to assistant superintendent in the casting de-partment - was a supervisor within the meaning of Sec-tion 2(11) of the Act.Ohio Power Company v. N.L R.B.,176 F.2d 385 (C.A. 6). Accordingly, I find that his state-ment to Budner that persons who signed CIO cardswould be discharged,and his questioning of all of theseemployees as to whether they or others had signed suchcards for the Union, constituted unfair labor practices inviolation of Section 8(a)(1) of the Act.Ialso find that by offering to pay them if they wouldtake back their union cards, Hartman was attempting tobribe them away from their union resolve, and therebycommitted a further unfair labor practice violative of thestatute.C.TheNo-Solicitation RuleBecause the acts of discrimination set out in the com-plaint, directly or indirectly, involved purported enforce-ment of a no-solicitation rule, it is important at the outsetto determine, on the basis of the evidence in its totality,the exact nature of the rule, or policy, which the Respond-ent contends underlies a number of the discriminationsin employment now said to have been illegal. The word-ing of the printed and widely publicized rule of conduct,the unusual work-duty arrangements in many depart-ments precluding definitive determination of what timewas "work" time and what periods were alloted to"breaks," "lunch," or "smoke" privileges, the nature ofa production process always permitting general discus-sion and talk while machines are in operation, the long-ac-cepted practice throughout the plant of solicitation anddistributionof greatly varied other subjectsand things,the concomitanteffortsof management representativesthemselves to induce employees,as they worked, to re-ject any outside union - all these are relevant factorsshedding light on what ultinitely must be a factual find-ing as to the true motivation underlying the disciplinaryactions put in question.In a broad sense,that total pictureemerging from overall appraisal of these pertinent con-siderations,bears a persuasive relationship to every actof discrimination now defended-each in isolation - as nomore than separate exercises of management preroga-tives to run an efficient business.As written in virtually every notice of reprimand givento employees in the spring and summer of 1966, and as re-stated in the Respondent's brief after the close of thehearing, the "policy" being enforced was against "sol-icitationduringworking hours."In contrast to thisphrase,there is a rule of conduct set out in precise wordsintheCompany's employee handbook, long thepublicized and effective regulation throughout the plant.Indeed, company representatives at the hearing said thatthe "personal conduct"rules appearing in the handbookare by reference a part of the Company's collective-bar-gaining agreement with the old Alliance.Here the no-sol-icitation rule reads: MAGEE CARPET COMPANY43No solicitation of any kind is or will be permitted onthe Company time or property. This includes lot-teries, raffles, pools, tickets for benefits, collectionsor any other type of solicitation. Disregard of thisrule will result in disciplinary action.There is no evidence, nor is it claimed, that the em-ployees were ever advised of any narrowing of this rule soas to restrict its application to working time. Appraisal ofthe realities of whatever purpose or policy concerningsolicitation theRespondent sought to enforce, musttherefore start with a finding that it has long had in effect,and is enforcing today, an unlawful rule against unionsolicitation.6 There is no contention that in this instancethe broad ban against employees discussing their uniondesires, or urging fellow employees towards one view oranother on the matter, was justified for business reasons,or production problems; in fact the total evidenceprecludes any such possible attempt to defend theall-in-clusive prohibition in this plant. All the managers evertold employees, and all the officers said at the hearing, issimply that the Company had a policy, and nothing more.I find that by maintaining and enforcing this no-solicita-tion rule, set out in its employee handbook, the Respond-ent has unlawfully coerced its employees, and is nowcoercing them, in their right to engage in unfettered self-organizational activities, in violation of Section 8(a)(1) ofthe Act.In its brief the Respondent requests that, for purposesof judgment now, the rule it has always imposed upon allemployees be divided into one lawful, and one perhaps il-legal part.Whatever may be said of such a defense inother circumstances, the picture of this case as a wholeprecludes artificial retroactive restructuring of the rule. Ingeneral the plant operates three shifts -each 8 hours. Therecord is replete with evidence of employees leaving theirmachines a few minutes, or 5 or 10 minutes, before the 11p.m., 7 a.m., and 3 p.m. shift change hour to punch out atthe timeclock; they often line up for a while before thedeadline moment to punch their cards. Much of the sol-icitation of Textile Workers Union cards, or plain talkingamong employees on the subject, occurred during suchmoments. Whether this can be called "working time" ornot, is not quite clear, and lends confusion to the assertionnow that such talk violated a divisible part of the broadand improper restraint upon the employees' right to talkabout union matters while not working. In many of thedepartments there is no regular period of rest, or evenlunch. Many of the machines need merely to be looked atas they run and can also be left unattended at times; thepeople chat with one another, choose their own time forsmoke breaks, and eat lunch at their posts while paid timeruns on the clock. This, of course, serves the Company'sinterest in having the production process function withoutinterruption virtually all 24 hours of the day. Nine em-ployeewitnesses, some called by the Respondent,testified without contradiction that this is the establishedsystem in their departments; these include the pressuredye department, the high speed beamer section, thespinningmachine department, the buffing department,and what was referred to as the centralized packaging de-partment, seemingly a very large one occupying threefloors in one building.7In recalling details of certain solicitation activities thatwent on in the plant, a number of employees spoke ofbeing on their "breaks" when they did it, and they ex-plained these were break periods they were free to choosebecause their machines were then running smoothly. If atthe time others in the department were walking by, theytoo might be going to the restroom, or for a smoke, on"breaks" they themselves had decided to take at that mo-ment. In such circumstances, it becomes virtually im-possible to say with assurance whether particular invita-tions to discuss the Union, or appeals for support, did ordid not occur during working hours. Certainly the conclu-sionarywords of certain witnesses that when so ap-proached they, or the persons who accosted them, werenot on their breaks, falls short of positive evidence, eitherthat the employees suspended in fact talked to otherswhile they were supposed to be working, or that the su-pervisors who disciplined them had real reason to thinkso.Of course it is equally true that the denials of certainemployees themselves - that they did not seek TextileWorkers support during working time - are subject to thesame infirmities. The record is silent on whether any ofthe large group of employees who worked in this continu-ous operation had any time to themselves otherwise in theplant. If lunch and breaktime were not theirs to use freely,the net effect was exactly as written in the employeehandbook - no solicitation ever within the plant.Despite the argument in its brief that in any event theRespondent had a right to enforce a work rule -writtenor not, announced in advance or sprung upon the workforce without notice -there is no serious assertion that inthis instance production problems justified a broad no-solicitation rule, or that it was for the purpose of assuringproper work performance that extraneous discussioncould not be tolerated. In view of the clear evidence ofgeneral freedom to talk, especially in all these depart-ments, the assertion would fail in any event. It isnevertheless possible that for the very reason that breakor lunchtime must be indeterminate, an employer coulddecide to prohibit any kind of solicitation or discussion ofoutside activities throughout the work areas at any time.The argument is not made in this case, but conceivably insuch special circumstances a rule so broad might even bedefensible. There are situations however, where the realaim of an employer who seeks to quiet discussionbecomes more clearly discernible by first ascertainingthose objects or purposes which are not in the mind ofmanagement.Unlimited discussion among employees on almostevery conceivable subject other than unionism, whetheron or off "working time," however the phrase be appliedhere, was never of concern to this Company. And this istrue regardless of how the word "solicitation" was usedin its printed rule-be it just pro and con talk, appeals forjoining any activity, contribution, or purchases. One wit-ness atter another gave details - none contradicted - ofchances sold in world series baseball pools, money con-tributions solicited for flowers and gifts appropriate foroutside activities of employees, membership enlisted intoa Starlight Skating Club, requests for cash assistance tosend the child of an employee to an out-of-State school,the raffling of luggage as a prize in a money raising cam-6 Stoddard-Quirk Manufacturing Co.,138 NLRB 615take off for smoke break when you get a chance There's no whistle that7Thus, employee Charles Long "We take off for lunch break and weblows or nobody comes and tells you, when you get a chance for a break " 44DECISIONSOF NATIONALLABOR RELATIONS BOARDpaign,Girl Scout cookies sold and distributed, participa-tion ina private ambulance service system sold among allemployees, etc. All of this during what the employeesconstantly called "working time." Foremenjoined in thesale, purchasing, and distribution of many articles. Withina short period before the hearing, indeed the very Fridaybefore one witness appeared on the stand, employees cir-culated a statement for employees to sign and indicatedtheir desire to attend a Christmas party. One foremansoldTupperware and made deliveries while the em-ployees worked, as a courtesy to his wife. No word ofcriticism ever, so far as appears on the record, for any ofthis activity.Nor any indication that it interfered withproduction. Pay is distributed to each employeein an en-velope while they work. In each envelope the Companyat times gave each employee a written appeal for UnitedFund contributions.Clearly, therefore, whatever the rule was when the em-ployees started their movement to bring the Textile Wor-kersintothe plant, if it can be said there was any rule atall, itwas concerned with nothing except the question ofunionactivities.With this, the area of interest to theRespondent on this matter of solicitation begins to nar-row very significantly. It becomes more pinpointed whenother activities of management representatives are con-sidered. In October 1965, shortly after the merger pro-gram had been launched, Personnel Director LeonardBasonstopped Kenneth Martz, a leading instigator and atow truck operator, in the middle of the large work floor,to discuss the movement with him, and to persuade himto abandon the idea. Martz moved materials from placeto place with the truck. Bason kept him in conversationfor well over half an hour; he even offered the man a jobas watchman, a change which would have removed Martzfrom union eligibility orinclusion inany bargaining unitwhich the Textile Workers might represent. The delayheld up the work, and a passing foreman asked for thetruck to keep things moving.Basonsaid okay, the truckwent on its way with the foreman, and Bason continuedhis talk with Martz. At this point the personnel directorgave no thought to the principle that "working time is forwork," as the Respondent now argues in its brief.About June 1, only days before several employeeswere suspended for talking union to others, Drew Miller,tufting division foreman, chatted with three employees attheir workstationsabout the union movement:To the best of my recollection I said that I hadworked under the CIO union for seven years andthat nounion, regardless of what it was, TWA, CIOor whatever you have is any better than the peoplethatran it. I said if we didn't have Kenny Martz andloggerheads such as him to head the union, I couldn'tsee where they would be any better off than theywere right now. This was my personal opinion.John Blackledge, assistant superintendent of the tuftingdepartment, said he spoke to Martz many times beforethe fall of 1966 about the activities of the old Alliance:"Kenny had some misgivings about the processing ofgrievances and he was dissatisfied with the way thingswere going on in the union . . . there were problems thatwere brought up ... I would of course, ask questions andamongthem I can recall one particular time. I askedKenny why he did not work to do something about it. Thethingshe was unhappy about "In the beginningof June, in a personal letter to all em-ployees, the Company described the Textile Workers or-ganizerswho visited employees at home as "nightriders." This gaveriseto the incident about June 3, whenForeman Hartman engaged three or four employees inconversation while they were at work to discuss theUnion with them and to voice his personal opinion aboutthings.Hartman admitted these employees were hourlypaid and that he took them from their work for discus-sion; he spoke to them, as he himself admitted, 15 or 20minutes. Clearly the "rule" did not prohibit talk againstthe CIO, against outside unions, or against solicitation torecover CIO cards, as distinguished from signing them inthe first place.On this record there can be no question but that talk ofunionactivities did not disturb the Company provided itwas directed towards discouraging affiliation with an out-side union. After the events set out in this complaint, theRespondent took the position it was wrong both for em-ployees to urge others towards a union view, and for em-ployees to listen to others attempting to persuade themIf such were truly the case, all of the employees subjectedto these appeals by supervisors to turn against the mergercommittee violated the rule, but were forgiven It follows,by fair affirmative restatement, that the Respondent'ssole determination was to put a stop to any talk or sol-icitation favorable to the Textile Workers as a possiblebargaining agent in its plant. If this conclusion requiresany further support, it appears on the face of the pay en-velopes placed in the hands of each employee at workDuring the peak of the merger activities, the Companyprinted some small talk on the outside of the envelopes,all designed to provoke anti-Textile Workers sentiment.For example, the June 23 pay envelope saidJoe-Mr Law's speech gave us some things to thinkabout, did't it?Bill:Sure did, Joe, I hadn't realized that over 80%of the carpet being made today is being made in non-union plants in the south.On August 11.Joe.Those Baltimore Orioles are really winning ballgames this year.Bill-Yes, good hitting and good pitching and a realteam spirit wins ball games ... and that's what paysoff in World Series money.Yes, that's right ... and in our game - manufacturingcarpet - harmonious relations between employeesand management have made us a team hard to beat.and has paid off for us at profit sharing time.We've lost a lot of grounds when the "outsiders" in-terrupted our team spirit .. let's get back on theball.Joe: If some people don't like their job here, I un-derstand that their "Big Daddy" will hire them topass out circulars and "night ride."Bill:Yes, I heard about that. That would be a goodjob for some of them, too, just so they don't botherus.Aside from the fact that these envelopes in themselvesconstituted pure solicitation in favor of the old indepen-dent Alliance, and therefore complete proof that in realitythere was no rule against solicitation, they also evidencea desire by the Company that there should be talk andexchange of ideas among the employees during workinghours on this subject.What discussion was intended,however, had to be in favor of the established companyunion,and in discouragement of the "CIO." There is noescaping the final conclusion, as all of the relevant factorsare considered, that the only rule emerging from all thiswas a policy, throughout the Company and everywhere MAGEE CARPET COMPANY45in the plant, to stop activities in favor of the Textile Work-ers, to stop only activities in favor of that Union, and todisregard all other activities of any kind.D. Violations of Section 8(a)(3)Seven of the employees listed in the complaint as un-lawfully discharged or suspended from work were told atthe time they were being disciplined for "soliciting duringworking hours " i n appraising the merits of the defense asto these persons, a rule of Board law must be kept inmind. The Board has held that when, with the advent ofself-organizational activities, an employer for the firsttime announces and enforces rules against solicitation ofemployees during working hours, if it appears that hispurpose is to curb such activities and there is no persua-sive evidence that production necessities or disciplinaryrequirements warrant the innovation, he coerces his em-ployees unlawfully, and the presumption of validity other-wise attaching to a rule against such activities duringworking time is overcome. InWilliam Block Co,150N LRB 341, the Board considered a rule of this kind, andfound it to constitute a violation of Section 8(a)(1) of theAct, and the discharge of an employee for having violatedthe rule unlawful discrimination in contravention of Sec-tion 8(a)(3). "Since the record amply supports his [theTrial Examiner's] findings that the rule was not necessa-ry to maintain production and discipline and that it wasnot promulgated in furtherance of an employer's legitimateinterest of serving production, order and discipline, butspecifically for the purpose of defeating union organiza-tion,we adopt his finding that the no-solicitation rule isunlawful."The principle of theBlockdecision is persuasively ap-plicable here.1.Kenneth Martz, Charles Polk, Joseph Weiss, andCharles LongOn June 6, four men were suspended from work - Ken-nethMartz, Charles Polk, Joseph Weiss, and CharlesLong, each for the stated reason, as written on a repri-mand slip given each man, that he had "violated conipanypolicy - solicitation during working time." Each was amember of the merger committee. At the hearing theygave varying testimony concerning their solicitation ofothers to join the Textile Workers movement, and thereis some conflict, as to some of them at least, in the recordconcerning precisely how or when they went about it.Assuming, a finding which I do not make with respectto each of these four men, that they had in fact spoken toother employees during working time instead of while ontheir "breaks," as they said, I would conclude that in eachcase the disciplinary suspension constituted a violationof Section 8(a)(3) of the Act as alleged in the complaint.That the purpose of the Company's policy was to stiflethe CIO campaign, to deny the employees their statutoryright to solicit on behalf of a union of their own choice, isclear on the record.8 The unlawful motivation is clearunder the rule of theBlockcase.9 There are, however,further facts lending support to a conclusion of unlawfulintent.Weiss, Polk, and Kenneth Martz were called awayfrom work on June 6 to the office of Foreman PaulSlusser, tufting superintendent, who told them all theywere suspended for soliciting on company time. They de-nied having done so; Polk asked for evidence of anymisconduct, but Slusser replied there was none. The menasked to see the personnel director, and Slussertelephoned Bason, who said he was too busy then.testimony that he put no limitation upon the disciplinaryaction, saying only "you're terminated, go home 'tillfurther notice."Weiss had been an employee 7 years,Martz 12, and Polk 36 Weiss had never received a repri-mand notice, Polk not in 30 years, and Martz only a fewdays before in the circumstances discussed below. To for-malize the action, written reprimand notices were sent tothe men a few days later, one delivered to Weiss in personat home by a committeeman of the Alliance, the now an-timerger group.About June 23 there was a meeting between manage-ment and the executive board of the old Alliance. Each ofthese three men were called in separately and their casesconsidered. Here Bason repeated to Polk that he had sol-icited against company policy. Polk asked to see theevidence, but Bason said he had statements he did notcare to reveal. Martz also pleaded innocent, and Basonsaid he had "many, many many signed statements that Ihad solicited on mill time," but could not tell who the in-formants had been. Weiss' suspension was continuedthrough July 12; he returned to work on the 18th, whenthe 2-week vacation period throughout the plant ended.Polk was permitted to return to work on June 20. ToMartz, Bason said he would be disciplined with a further90-day suspension.At this point Martz turned toTelesky, a board member of the Alliance, for helpthrough the executive board of that group, but she said:"That is only done when you're right." By letter datedAugust 4 Martz was discharged outright.Charles Long worked for the Respondent for 19 years;he had last been reprimanded in 1955. When he arrivedfor his night shift at I I p.m. Kessler told him, at the en-trance to the plant, he was suspended from 2 to 4 weeksfor soliciting, and sent him home. A few days later theusual written notice - "violating company policy - solicit-ing on mill time" - reached his home. Long also appearedat the June 23 conference between company and Allianceofficers.Asked what his defense was, he answered by de-manding what proof there was. Bason, and Schwartz, thepresident of the Alliance, answered there was none.Bason then said Long was being suspended through July18, and when Long asked the committee to process agrievance on his behalf they replied "they didn't thinkthey should spend the Union's money on it." In the endBason said, still according to Long's uncontradicted andcredited testimony, "that I had shown a poor attitude thefall before; and if I'd go up there again and violate therules again, I'd be thrown out." On the evening of July18, the very night Long was to return to work, Foreman"Testimony by Florence Eves, operator of a yarn twister machine,called by the RespondentQ Have you ever left your machine to go around to your side andtalk to somebody9A If 1 had, to, yes, but not for the CI OQ. You talked about something else9A 1 ike my family, children, something like thatLillian Foust, another company witness, who operates a cardboard tubermachine, quoted Frank Kessler, a superintendent who later dischargedsome of the employees involved in this caseWell, he [Kessler) said anytime we get one of these cards from theCIO or anybody talks about it, we are supposed to keep and report tohim, but don't discuss this on the floorSee alsoServ-Air,161 NLRB 382, andPepsi-Cola,155 NLRB 527 46DECISIONSOF NATIONALLABOR RELATIONS BOARDKessler telephoned him and said from 2 to 4 more weeksdisciplinary suspension had been imposed, and Longcould not report for work until August 15. He came backthat day.Ido not believe the testimony of the several companywitnesses who said these four men were suspended ordischarged in disciplinary measure for solicitation activi-ties. There are a number of elements in the asserted affirm-ative defense of discharge for cause that cumulativelyweaken its persuasive content against the compelling in-ference arising from the positive evidence of union (CIO)animus.These were old time employees; they were senthome without advance notice, some at the moment theyarrived to start a shift-even late at night; they were de-nied the courtesy of seeing what evidence pointed to theirimproper conduct; they were punished without hearing oropportunity to explain. The meeting between agents ofthe Company and the old Alliance, euphemistically calleda grievance conference by some witnesses, was a sham,so far as providing a fair hearing to these men By thistime the Company's uncompromising resolution to saddlethe old Alliance permanently upon the employees as theirbargaining agent regardless of the desires of the em-ployees themselves was clear and the dissident group hadbeen effectively weeded out of the old union hierarchyKaterman had asked Long some time earlier which sidehe was on. A number of the old committeemen who hadjoined the merger groups had been removed from office.A most significant indication of the cooperation that wasgoing on between the Company and the Alliance -jointlyaimed at stopping Textile Workers affiliation - is a lettermailed by the personnel director on May 24, only 2weeks before the group suspension:To: Charles PolkBecause ofyourpublic expression of interest withT.W.U.Awhich we consider to be alien to the bestinterests of theTextileWorkers Alliance(which or-ganization the Company still has a contract with), weare discontinuingweeklymeetings with you as anExecutive Board member until further notice.Yours,Leonard B. BasonPersonnel DirectorTwo days later,on May 26, a second letter, this timeon thestationery of the Allianceand signedby its pres-ident,reached Long, and removed him from officebecause of his "publicly declared interest in theAFL-CIO."Polk's testimony that although he favored the mergeridea, he did not solicit during working hours, is not con-tradicted at all. In its brief, filed after the close of thehearing, the Respondent says Polk's suspension resultedfrom "apparent confusion," and that his suspension wasnot "justified" and "he is entitled to be paid for the periodof suspension." But when Polk asked, both at the momentof suspension and when appearing before the companyofficials, what evidence there was against him, the writtenstatement that the Respondent now says it then had onlyto learn later it was false, was not shown the employeewith 36 years' service with the Company. In the light ofthe total evidence of anti-Textile Workers animus in thiscase, it will not do to attempt at this late stage to removefrom consideration one of the clearest instances of unlaw-ful discrimination.Weiss said he did solicit for the Textile Workers, butonly on his own "break" or "smoke." He admitted solicit-ing one Mensch, among others, in this fashion. Menschtestifiedand insistedWeiss and Kenneth Martz ap-proached him four or five times, very persistent in theirrequests that he sign. Mensch said he yielded only to getrid of them. It is entirely possible Weiss, as well as Martz,may have spoken to Mensch, and perhaps others, evenwhile not in fact away from his machine for a smoke, orjust a break. People talked everywhere about everything.But there is more in Mensch's testimony that reflectsupon the story of the personnel manager on the questionof real motivation. Bason testified that when ForemanSlusser telephoned him about 1:30 p.m. on June 6, withPolk, Weiss, and Martz sitting in the foreman's office andprotesting the sudden and unannounced suspensions, he,Bason, knew nothing about the action that had been takenor the decision to suspend these men. As he continued inhis role as principal witness to the "just cause" defenseagainst the complaint, Bason admitted directly he decidedto suspend these three men the day after receiving infor-mation that they had been soliciting. He said four em-ployees had come to him "the week before" and givencertain statements, and he named Billy Mensch andCharles Stout among the informants. If only on the basisof Bason's statement that he knew of the solicitation aweek before June 6 and that the decision to suspend fol-lowed immediately, coupled with pretense of not knowinganything about the decision to take disciplinary action,his credibility suffers.Mensch's testimony, read together with Bason's asser-tions, serves all the more to weaken the affirmativedefense.Mensch said Weiss and Martz pestered him tosign "inand-around that time," meaning when the twoelections were held, on April I I and 17, one by the Tex-tileWorkers and one by the Alliance. Mensch alsodetailed how, before finally yielding, he took a blank cardgiven him by Martz to Buzz Segers, an employee "overin experimental and patter," a block away from Mensch'spost, during worktime, and told Segers to bring the cardto "the front office to let them know what's going on."Mensch did sign, and, as he continued to relate, "two orthree weeks later" he wanted the card back and went toBason for help. Bason asked him where he had signed thiscard, and who had given it to him. Mensch toldall.Butthis could not have been later than the first week in May;the suspensions came on June 6. Mensch was notcriticized for his own talk with others during his workingtime; he was not criticized for having signed his own cardduring working time; it must therefore be presumed thiswas one of the occasions when an employee gave one ofthe four affidavits Bason testified about at the hearing.Charles Stout said that on April 26 Martz also solicitedhim to sign a card, and that while he, Stout, was on asmoke break, Martz was not at the moment. Withoutspecifying when, Stout later asked Foreman Slusser,hissuperintendent, if he could retrieve his card. Slusser tookhim to Bason's office where the personnel director askedStout to sign a "statement saying I wanted my cardback." As the talk continued, "they [Bason and Levan]asked me who gave me the card to sign. I said Kennydid."Here the emphasis was on the who, not on thewhere and the when. Nobody criticized Stout for havingsigned a card while Martz was on company time, if thatwere the case. Apparently Stout's earlier cooperationwith Kenny on the subject of the Textile Workers couldbe overlooked, now that he had joined the ranks of the in-side unioneers. MAGEE CARPET COMPANY47Long did solicit in favor of the merger group before theclock struck; three employees testified he asked them tosign cards, or a petition supporting the CIO. Apart fromgeneral conclusionary statements that this was on "work-ing time," for the most part the definitive testimonyplaced it at a few minutes, or perhaps 10 minutes or so,before quitting time.Dean Webster said he was ap-proached several times between 6.45 and 6:55; his start-ing time was 7 a m., the same moment Long's shift ended.At one point Webster placed the solicitation at 6:47 FredRubenstein, also a 7 a.m. starting man, said that Longmore than once solicited him about 6.50 a.m. BothWebster and Rubenstein placed these activities of Longback in April, and each said they immediately notifiedtheir superiors.Webster: "I told my foreman ... eachday Mr. Long was there I told him." Rubenstein. "I cer-tainly did ... right after he asked me to sign the card ...maybe 5 minutes or so. I walked in our office." Ruben-stein's testimony also leaves no doubt that the Companywas searching for the identity of CIO solicitors. The wit-ness said he signed a statement about this in May. "I wastaken down" to Bason's office, by "my superintendent,Mr.Kessler."Rubenstein then added "I think he[Bason] informed Mr. Frank Kessler to have me comedown there."Howard Long worked from 3 p.m. to II p.m. whenCharles Long started his shift. This man recalled how "inthe spring" Long talked to him about signing up "duringmy working time " Pressed to be more exact the witnessthen said it was always about 10 minutes before his shiftended, "you can't clock out more than 15 minutes early,""I stop work about 5 minutes early, everybody lines up."Against this Charles Long himself admitted he solicitedpeople while they were in line to check out, and thatotherwise he did it on his own time. This is one of the de-partments where people eat at their machines and decidefor themselves what time is breaktime. Therefore, whenHoward Long said he was approached on "workingtime," his story is necessarily ambiguous. In any event,2 weeks later this man too ended up in the office of thepersonnel director. He spoke to employee Jack Beagle,"one of the union [old Alliance] guys," for help to get hiscard back, and "he helped me get it back from LeonardBason and Bob Levan." In Bason's office, Levan askedwho had given Long the card, "and then I signed a paperthat said I signed one and tried to get it back. He [Levan]would try and help me get it back."Ifind that Charles Polk, Joseph Weiss, and CharlesLong were suspended from work in furtherance of theRespondent's intent to curb their activities, and the ac-tivities of others of its employees, in support of the Tex-tileWorkers, and therefore separate violations of Section8(a)(3) of the Act. I also find that the suspension andeventual discharge of Kenneth Martz, effective as of June6, 1966, was for the same reason a violation of Section8(a)(3). In the case of Martz, as will also appear withrespect to other employees named in the complaint, theRespondent advanced additional reasons, for the firsttime at the hearing, or in its brief, as proper grounds fordischarge. Martz quarreled with Foreman Miller for hav-ing called him a "loggerhead," and even said if theforeman continued this sort of talking Martz would "meethim outside." Miller had in fact spoken of Martz thuslywhile discussing the CIO campaign with a number of hissubordinates and casting aspersion on the entire program.Was it the severity of Martz' resentment against personaloffense that the Company faulted, or was it his independ-ent spirit to pursue the CIO campaign in the face of theforeman's contempt? On this record, it must have beenthe latter, else Bason would surely have mentioned theso-called threat at the moment of suspension. Instead hespoke only of solicitation, repeated the phrase on a writ-ten notice or form a few days later, and finally, when,after 2 months, he converted a 90-day suspension intooutright discharge, still did not give any threat as a reasonfor the action.2.June Bucher and Lorraine BredbennerThese two women were twisters under Assistant Su-perintendentKessler; he sent both home on June 17,again without advance notice, without giving them thesatisfactionof knowing what evidence there was ofwrongdoing, and without opportunity to explain, or per-haps apologize. To each woman, at the moment ofrelease,Kessler said, "For soliciting during workinghours." To Bucher, Kessler said,"I'm goingto have toleave you go for awhile " Kessler's testimony is that all hetold Bredbenner was "I'm sending you home," with no in-dication that her release was anything short of a finalseparation from employment. Both women were per-mitted to return to work on July 18.In the case of these two women the testimony indefense is that Kessler, acting entirely on his own authori-ty,made the decision to discipline them, carried it out,and did so because of their solicitation activities. In partbecause of the inherent implausibility of much of what hesaid, and in part on the ground of his very meaningfuldemeanor on the witness stand, I do not believe him.Kessler has worked 30 years in this department, a super-visor the past 10 years. Bucher, 7-1/2 years with theCompany, is his sister-in-law. Bredbenner has workedwith, and later under, Kessler for 23 years. Her husband,too, in an adjoining department, has been as long an em-ployee of the Respondent. Kessler said this was the firstreprimand he ever gave Bredbenner (neither woman hadever before received any reprimand notice whatever), hehad issued reprimand notices before but never sent any-one home because of them, he had never sent home anemployee as a disciplinary measure for any reason at all,and it is not customary for an assistant superintendent tosend employees home. In the face of all this, Kessler heldfirm to his story that he alone decided to do this, that hetold no one in the personnel office in advance of his deci-sion, and that no other management representative hadspoken to him before the events on the subject at all HadKessler in truth arrogated to himself the prerogative ofmaking decisions of this kind without regard to the policyof the front office, he would have acted contrary to theorder of the day as revealed by the Company'switnesseswho testified aboutthe uniontalk carried on by the twoladies in question.Florence Eves said that Bredbenner one day asked herto signa CIO card while the two were at work, and alsosolicited her "duringhours" after the April election. Thisisone of those departments where employees take theirown breaks-"I go get my coffee and eat while my endsare running," and where, still according to Eves, "we talk,but not about the CIO." Eves said Bruce Henrie, the de-partment supervisor, knew Bredbenner had solicited her.As to Bucher, fair appraisal of her testimony shows thatto some extent, at least, she spoke to others on the subjectnot only during whatever break period the employeechose to take, but also when they were simultaneously atwork. But on the question of motivation, the testimony ofLillian Foust, who said that she was solicited by Bucher, 48DECISIONSOF NATIONALLABOR RELATIONS BOARDruns counter to Kessler's professed independence of anyconcern in the matter by others in management of person-nel. Foust testified that as soon as Bucher gave her a cardshe went to Foreman Henrie and "I said we were in-formed that we were supposed to tell when we get a card.So, I said, `I got a card from June Bucher and here it is.'And he said, `All right, what are you going to do with it 'Isaid, `I am going to return it,' he said, `All right. We aresupposed to let Leonard Bason know.' So he told FrankKessler."Later, still from Foust's testimony: "The word gotaround the floor and everybody said if we were ap-proached by the CIO we were supposed to tell Frankie[Kessler] right away." With this the message from thefront office as understood by the Company's own wit-nesses, Kessler's insistence that the personnel directordid not know what he was doing must fail; he even hadthe reprimand notice written before calling Bredbenner tohis office. She resented being sent home so summarily,denied having done anything wrong, and demanded to seeBason personally. She apparently stormed into the per-sonnel office, picking up her husband on the way Basonanswered her protest by saying she was not "fired," butonly "suspended ... for soliciting during working hourswe have written statements that you have been."There can be no question but that the employees weretold by company officials to keep a sharp eye for anyonedistributingTextileWorkers cards, and to report anysuch attempt quickly to the personnel department. Thisiswhat happened in the case of these two ladies, Basonhad these reports before any reprimand action was taken,and he knew exactly what Kessler was supposed to tellBredbenner-suspension, not outright discharge.Kesslerlied on the witness stand.Ifind that by suspending June Bucher and LorraineBredbenner from work on June 17, 1966, the Respondentviolated Section 8(a)(3) of the Act.103.Wayne MartzThis is the brother of Kenneth Martz, the man who wasfirst suspended for solicitation and then, at the Company-Alliance conference of June 23, given a 90-day suspen-sion.On June 17, Wayne agreed to work 1 hour beyondhis 3 p.m. quitting time to cover an employee whose postrequiredattentionunexpectedly.He arranged bytelephone for his wife to leave his auto near the plant sohe could travel home at the unusual hour, and left theplant a few minutes to obtain the auto keys where it wasparked. He left the building without clearing with a super-visor, Bason saw him from an office window, and in amatter of minutes gave him a written reprimand notice forleaving the premises without permission.Martz askedBasoncould he attend the June 23 meet-ing where his brother's indefinite suspension was going tobe considered, and the personnel director said no,because Martz was not an Alliance committeemanOn the day of the "grievance meeting," Arthur Hauk,Martz' foreman, gave him a layoff slip and told him hecould not return to work until July 18, "for leaving themill last week." Later the same day he did appear at the"' In its brief the Respondent contends that Bredbenner's suspensionwas based not only upon her solicitation activities but also upon a numberof circumstances These are given as the fact she left Kessler's officewithout permission after he had told her to go home, and asked herhusband to accompany her to the personnel director's office There wasconference, and was called into the room. There, as hetestified, Katerman, the mill superintendent, said "do youknow the story about a barrel of apples; he said a few willspoil the whole barrel and we're going to pick out thefew." The next day- Friday, June 24- Bason telephonedMartz at home and returned him to work. Wayne Martzlost only I day's pay.Katerman denied having made the statement about thefew bad apples spoiling an entire barrel; Bason andLevan, who were both present, testified they did not hearthe statement. Asked why, with the incident of Martzleaving the plant a few minutes for his car key once set-tled with a reprimand notice, he a week later decided toimpose a suspension as a further discipline for the sameoffense, Bason said'As I recall we all know things were in a state of con-fusion down there about that time. I wanted to besure that the grounds I was standing on was steady,because of the situation for which we are here fornow. The unfair labor practices. I did discuss it withthe -the following Wednesday, with the union board,the TWA Alliance Executive Board at our weeklymeeting on Wednesday.Icredit the employee. No charge against the Respond-ent was filed with the Board before August 8, 1966.Picking the few apples which proverbially spoil the barrelis precisely what the Respondent's managers, in coopera-tion with the Alliance officers opposed to affiliation withan outside union, were doing at that moment. This iswhen Polk, Weiss, and Kenneth Martz were appearingbefore the joint conference.Wayne Martz was also aknown member of the merger committee, and he had at-tempted to come to his brother's aid. All this, coupledwith the absence of any real reason for reconsideringwhat to do about the man's brief and understandableabsence from the plant a week earlier, and all the otherevidence ofanimus against the unioncause with whichWayne Martz was associated, fully warrant the conclu-sion, which I make, that the Respondent imposed a I -daysuspension on him as part of its pervasive attempt to stiflethemerger committee, and thereby violated Section8(a)(3) of the Act.4.Derl HenrieThis man operates a high speed spinner; the machine isof a type that runs by itself and normally can be left unat-tended for short periods at a time. Moreover, this is oneof the departments where employees choose their ownbreak periods for this very reason; the operation neverceases. Henrie has worked for the Respondent 30 years;he was first an official of the old Alliance and then aknown member of the Textile Workers Merger Commit-tee.In all his years of service he was never reprimandeduntil September 1, 1966, the day after he left his machinefor about 5 minutes to speak to his brother, ForemanBruce Henrie, about a personal matter on the floor below.While he was downstairs he also spoke for a few minutesto some of the girls. In some fashion the fact that he spoketo others in an area of his department away from his ownno criticism of her for these things at the time Instead, in Bason's office,Levan, the assistant, found occasion to ask her-and in the total circum-stances I do not credit his denial- whether she favored "an outsideunion" I deem these belated defenses too frivolous to merit further com-ment MAGEE CARPET COMPANY49machine came to the attention of management, andKessler, assistant superintendent of the department, gaveHenrie a written reprimand notice for being "out of workarea", the employee protested he had done no more thanspeak to his brother. Later, incensed at what he con-sidered unjust informing about himself, Henrie went tothe office and demanded that Rose Cotner, a girl inKessler's office, tell him who had reported him He wasangry, and asked "who the God Damn squealers were "Cotner said she would not tell him, and Henrie went onwith "he would turn me over to the CIO and the NationalLabor Relations Board and they would force me to talk..He went over to the door and he stood there and heshook his finger at me and said, `I am giving you one morechance. Remember you are not fooling with the damn car-pet company now, you are fooling with the United StatesGovernment. Either you talk orIam turningyou in. Wehave a meeting tonight with the CIO and the NationalLaborRelations Board."'Kessler was sitting in his office when this happened,and both he and Cotner testified he said not a word. Laterin the day, Kessler gave Henrie a second reprimand slipand suspended him from work. This notice read:"Threatening another employee in the department office,and using improper language." He asked Kessler at thatmoment "how do you get threatening out of this," andKessler answered, according to Henrie's uncontradictedtestimony, "didn't you threaten Rose to report to theLabor Relations Board " Henrie's suspension was con-tinued to September 16.In defense at the hearing Kessler testified he suspendedHenrie "because he was in the office and swearing andthreatening the office girl." As in the case of Bucher andBredbenner, Kessler again said flatly he himself wrote outthe reprimand slip and that this was done on his ownauthority.Ido not believe Kessler suspended Derl Henrie for thereasons he gave at the hearing, or that he acted on his ownand not under instructions from higher officers of theRespondent He testified the girl did no more than refuseto answer Henrie. She testified, instead, that when Hen-ne left she asked Kessler could she call personnel and re-port this, and that he said yes. She also said that shethought the reprimand slip was made out in the personneloffice.Kessler tried to create the impression at the hear-ing that Henrie's language offended him, and was out ofkeeping with the social decorum of his office. And then,asked was any off-color language used in his office, headded: "I might say `s-t' or something like this. That isaboutit." Besides all this, it is too late in the developmentof the law of labor relations in America to look upon anattempted resort toa union,or to the National LaborRelationsBoard,as a threat justifying discharge orsuspension of an employee. Henrie had turned against theoldAlliance; he joined the merger committee withoutfear; he represented a danger to the Company's anti-Tex-tileWorkers policy. It was not the truncated idea of"threat" in his words to Cotner that annoyed Kessler, orwhoever of his superiors it was that prepared the repri-mand slip and decided the matter. It was the fact he hadbeen talking to the "girls" downstairs, that he flaunted hisadherence to the "CIO," and that he intended to availhimself of lawful procedures to protect his right to choosehis own union, that motivated the suspension. The picturefits the pattern of the other unlawful discriminations tooclosely to be overlooked on this record. I find that bysuspending Derl Henrie from employment on September1, 1966, the Respondent violated Section 8(a)(3) of theAct5.Clyde Bowman and Warren StellfoxThe last two employees listed in the complaint as hav-ing suffered illegal discrimination are Clyde Bowman,first suspended and then discharged, and Warren Stellfox,suspended from work for about 1 month They weremembers of the merger committee, but there is no defini-tive proof that they engaged in solicitation activities onbehalf of the Textile Workers either while at work or not,anywhere in the plant. Unlike the disciplinary actiontaken against the others,the reasons given to these twomen, oral or on reprimand slips, had nothing to do withsolicitation or any other company policy.Stellfox's difficulties started when, on June 2, JosephDunkelberger,his supervisor,told him he[Stellfox] hadbeen reported as being present at a meeting of supervisorswhere he did not belong. Stellfox laughed and said he hadnot been there.In a matter of minutes Dunkelbergerreturned and admitted he had been in error.At this point,to quote Stellfox: "Well I sort of, you might classify it asclown around a little bit.... I took a piece of wastepaperthat was at the other end of the machine and I made adunce hat out of it and I walked up alongside the table,which again was not in operation, and I put my finger inmy mouth and said, `I'm a bad little boy, I've been out ofthe department';and I kept clowning around;Iwent backto the lower end of the table and I sat on a chair that wehave down there and put it on my head like a dunce or I'dtake it off and whistle through it or hum through it. Butthiswas not during my production. When somethingwould come down the table, I would stop."Stellfox saidhe did this a number of times that day, "Maybe 5 or 6minutes at a time."This was on Thursday. The followingMonday, June 6, he was called to the office,given a repri-mand slip, and suspended until further notice.The repri-mand slip read "distracting working people during work-ing hours," and the superintendent told him"we don'tlike your attitude or actions." He returned to work onJuly 18, at the end of the vacation period, for which hewas paid.Stellfox is a rolling machine operator;his is part of alarge machine over which extensive carpeting passes andis cut into pieces with large knives. Sometimes part of themachine is idle while other portions operate. That care-less inattention to work here, regardless of whether a por-tion of the machine stands idle or not,creates a seriousdanger to the workmen,was shown clearly on the record.Stellfox virtually boasted of his clowning activities in thedepartment."Well I'm just the type of guy that's full ofthe devil once in a while; so I just put the dunce cap onand I put my finger in my mouth and said I've been a badlittle boy;my superintendent checks me to see if I'm in orout of my department.And that was to the crew that wasat the table....itwasn't during out break period, no."Bowman was a spinning machine operator,workingnormally from 1 I p.m. to 7 a.m.On June 21 he started at7 p.m., instead, to do 4 extra hours. As he recalled, aboutIa.m. he was given a reprimand slip "for being awayfrom his machine," or ,out of his department."He hadleft his machine in operation,not an unusual thing in thisdepartment, to go to the fountain for a drink;he admittedthatwhen he returned Laubach,the superintendent,pointed to a down end on his spinner.At first Bowman 50DECISIONSOF NATIONALLABOR RELATIONS BOARDrefused to accept the reprimand notice, because Creasy,the lower foreman who attempted to hand it to him, hadnot himself seen him leave his machine;Bowman insistedLaubach had to put the slip in his hand.He then askedCreasy where, if not to the fountain, should he go for hisbreak and Creasy answered:"Idon't give a damn whereyou go then,but just don't leave your machine and talk toanybody.""At this point Bowman, like Stellfox, went into his act."So after that when I left the machine,Iwhistled andraised my hand to those who spoke to me....Idid thesame thing when I went to the drinking fountain or to therestroom.... When anybodywould come down the aisleand call because of his order not to speak to them, I'd justraise my hand and whistled right on around the machine.... I walked like a puppet...stiff legged...with my lefthand extended in the air and my legs walking stiff legged.... I was responding as a puppet."Bowman acted in this way from the moment of his firstreprimand,at I a.m.,as he said,to 7 a.m.,when he wenthome,and resumed the show at 1 1 p.m.,at the start of hisnext shift. An hour after his arrival Laubach attempted togive him a second reprimand, reading, according to Bow-man "for raising my hand whenever I see him,"accordingtoLaubach "for insubordination."Again Bowmanrefused to accept the paper because,as he testified, "I feltthat the reason stated on there was very foolish." NowLaubach orderedhim to shut his machine and accept thereprimand,and still Bowman refused to do either.Finallythe superintendent told him to obey on pain of a thirdreprimand and dismissal.With Bowman still refusing,Laubach wrote a third slip, this one for refusing to acceptthe first two, again ordered Bowman to shut his machine,and now ordered him out of the plant. In the end Laubachshut the machine and Bowman left.The next day, June 23, at the so-called grievance meet-ing of the Company with the old Alliance group,Bowmanappeared and told his story. Management said it wouldconsider the matter,and that night Personnel DirectorBason telephoned Bowman to say he was suspended for90 days "unless I want to come in and talk it over, and Isaid, no,thank you,not at this time."On August 5 Bow-man was advised by letter that he was discharged.Essentially the General Counsel's theory of illegalityin the case of both Stellfox and Bowman is bottomedupon the clear fact that the Respondent was carrying ona determined campaign to curb the activities of themerger committee and of the Textile Workers even to theextent of resorting to illegal conduct.These men were onthe merger committee and the Company knew it. In thecase of Stellfox his participation in the Textile Workerscampaign had only a day or two before his suspensionbeen highlighted when Assistant Superintendent RuelHartman learned that Stellfox was the man who mighthave possession of the union cards of Mrs. Walters andMrs.Woolever.There is no substantial evidence, how-ever,apart from what might be inferred from the generalattitude of the Company, indicating an intent to hit atStellfox because of his individual activities.As to Bowman,the General Counsel relies primarilyupon the fact that when giving the man the second repri-mand-for insubordination - Superintendent Laubachfound occasion to refer to Bowman's behavior a few daysearlier when Company President Law gave a speech tothe employees on the question of unionism. On theprecise recollection of the two men as to what Laubachsaid that night,Ifind the superintendent's version themore reliable of the two. According to Bowman, Laubachsaid, as he was handing the reprimand slip to the em-ployee:"I heard how you belittled Mr. Law's speech lastweek....Ididn't think your mind was so small but nowthat I understand it, I'm going to give you another repri-mand...." Laubach testified as follows: "When I tookit[the reprimand notice]out to give it to Clyde I toldClyde all these years I have known you and I said that Ihad heard that he belittled a gentleman like Mr. Lawwhen he was making his speech.Iwas really surprisedwhen I heard it. I could hardly believe it. I told him at thattime I could understand now that he would do it and inmy personal opinion I said, `You act like a boy 8 or 9years old.' So then he said he would not accept the repri-mand."Iam satisfied that when Laubach decided to give asecond reprimand to Bowman that night it was because ofBowman's repeated derision of the supervisor,and notbecause of anything he may have done when Law wasgiving his speech.Suspicion apart,I cannot find that thereis sufficient probative evidence, upon the record in its en-tirety, to support the complaint allegations with respectto Stellfox and Bowman.Ishall therefore recommenddismissal of the complaint as to them.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forthin sectionIII , above, occurring in connection with the operations oftheRespondent described in section I, above, have aclose,intimate,and substantial relation to trade,traffic,and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHavingfound thatthe Respondent has engaged in un-fair labor practices,Ishall recommendthat it beorderedto cease and desist therefrom and take certainaffirmativeaction designedto effectuate the policies of the Act.Respondent havingunlawfully suspendedfrom em-ploymenta number of employees and discharged another,itmust beordered toreinstateKenneth Martz to hisformer employment and to makewhole bothhim and theother employees illegally suspended,for any loss ofearningsthey may have sufferedin consequenceof the il-legal discrimination against them.Backpayshall be basedupon the earnings which the terminated or suspended em-ployees would normally have receivedduring the applica-ble period,less anynet interimearnings, and shall becomputedon a quarterlybasis in the mannerset forth inF.W. Woolworth Company,90 NLRB 289,with interestthereon,Isis Plumbing & Heating Co.,138 NLRB 716.There is an ambiguity in Bowman's testimony as to whether it wasCreasy or Laubach who made this statement In the light of the case as awhole this is not a very significant matter MAGEE CARPET COMPANY51The extent of the Respondent's past unfair labor prac-tices justify and require an all inclusive injunctive orderthat it not hereafter violate the statute in any othermanner.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization,allwithin the meaning ofthe Act.2.By discriminating in regard to the hiring and tenureof employment of Kenneth Martz, Charles Polk, JosephWeiss, Charles Long, June Bucher,Lorraine Bredbenner,Wayne Martz,and Derl Henrie,the Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.3.By the foregoing conduct,by threatening all of itsemployees with harm if they joined or assisted the TextileWorkers Union of America,AFL-CIO,by ForemanHartman's threat to discharge employees for joining thatUnion,by Foreman Hartman's offer to pay employees asinducement for withdrawal from the Union of their choice,by Foreman Swisher's statement to employee Budnerthat if he signed a union card he would be discharged, byForeman Swisher's interrogation of employees concern-ing their union activities,and by maintaining and enforc-ing a rule against union solicitation on company premises,both during working time and during nonworking time,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.RECOMMENDED ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended,it is hereby recommended thatThe Magee Carpet Company, Bloomsburg,Pennsyl-vania, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in TextileWorkersUnion of America,AFL-CIO,or any other labor or-ganization of its employees,by discharging,suspending,or in any other manner discriminating against them in re-gard to their hire or tenure of employment or any terms orconditions of employment.(b)Threatening employees with harm if they joined orassistedtheTextileWorkersUnion of America,AFL-CIO,threatening to discharge employees if theyshould join that Union,offering to pay employees as in-ducement for withdrawal from that Union,interrogatingemployees in a coercive manner concerning their unionactivities,maintaining and enforcing a rule against unionsolicitation on company premises whether during work-ing time or during nonworking time.(c)In any other manner interfering with, restraining,or coercing its employees in the exercise of the right toself-organization,to form labor organizations,to bargaincollectively through representatives of their own choos-ing, and to engage in any other concerted activity for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, ex-cept as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer Kenneth Martz reinstatement to his formeror, substantially equivalent position without prejudice tothe rights and privileges enjoyed.(b)Make whole Kenneth Martz, Charles Polk,JosephWeiss, Charles Long, June Bucher, Lorraine Bredbenner,Wayne Martz, and Derl Henrie for any loss of pay suf-fered by reason of the discrimination against them, in themanner set forth above under the section entitled "TheRemedy."(c)Preserve and, upon request, make available to theBdard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Notify the above-named employees if presentlyserving in the Armed Forces of the United States theirrightsto full reinstatement upon application in ac-cordance with the Selective Service Act and the Univer-salMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.(e)Post at its plant in Bloomsburg, Pennsylvania, co-pies of the attached notice marked "Appendix."12 Copiesof said notice, to be furnished by the Regional Directorfor Region 4, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 4, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.13IT IS HEREBY FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges a violationof the statute with respect to the discharge or suspensionof Clyde Bowman and Warren Stellfox.12In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is entorced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 4, in writing, within 10 days from the date of this Order, what steps -Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and in336-845 0 - 70 - 5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder to effectuate the policies of the National LaborRelations Act,as amended,we hereby notify our em-ployees that.WE WILL NOTdiscourage membership in the Tex-tileWorkers Unionof America, AFL-CIO,or in anyother labor organization of our employees, bydischarging,suspending,or otherwise discriminatingagainst them in regard to their hire or tenure of em-ployment.WE WILL NOTthreaten our employees generallywith harm if they join or assist the Textile WorkersUnion of America,AFL-CIO,threaten to dischargeemployees for joining that Union,offer to pay em-ployees as inducement for withdrawal from member-ship in that Union,tellour employees that if theysign union cards they will be discharged,interrogateour employees in a coercive manner concerning theirunion activities, or maintain and enforce a ruleagainst union solicitation on company premises, bothduring working time and during nonworking time.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise ofthe right to self-organization,to form labor organiza-tions, to join or assist the above-named Union, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, andto engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection,as guaranteed in Section 7 of the Act, orto refrain from any and all such activities, except asauthorized in Section 8(a)(3) of the Act.WE WILL offer Kenneth Martz reinstatement to hisformer or equivalent position, without prejudice tohis rights and privileges previously enjoyed.WE WILL make whole the following employees forany loss of pay suffered by reason of the discrimina-tion against them, in the manner set forth in the sec-tionentitled"The Remedy": Kenneth Martz,Charles Polk, Joseph Weiss, Charles Long, JuneBucher, Lorraine Bredbenner, Wayne Martz, andDerl HenrieWE WILL notify the above-namedemployees ifpresently serving in the Armed Forces of the UnitedStates of their rights to full reinstatement upon appli-cation in accordance with the Selective Service Act,and the Universal Military Training and Service Act,as amended, after discharge from the Armed ForcesAll our employees are free to become members of, orto refrain from becoming members of any labor organiza-tionDatedByTHE MAGEE CARPETCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1700 BankersSecuritiesBuilding,Walnut & Juniper Streets, Philadel-phia, Pennsylvania 19107, Telephone 597-7601.